Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 14, 2008, by and among GETTY IMAGES, INC., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement referenced below
(“Lenders”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as administrative agent for Lenders (in such capacity, “Administrative Agent”).

RECITALS

A. On or about March 19, 2007, Borrower, Lenders and Administrative Agent
entered into that certain Credit Agreement (together with all amendments,
supplements, exhibits, and modifications thereto, the “Credit Agreement”)
whereby Lenders agreed to extend certain credit facilities to Borrower.

B. Borrower has requested Lenders to (1) extend the maturity date of the credit
facilities provided for in the Credit Agreement and (2) modify certain other
provisions in the Credit Agreement. The purpose of this Amendment is to set
forth the terms and conditions upon which Lenders will grant Borrower’s
requests.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

ARTICLE I.    AMENDMENT

The Credit Agreement, as well as all of the other Loan Documents, are hereby
amended as set forth herein. Except as specifically provided for herein, all of
the terms and conditions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect throughout the terms of the
Loans, as well as any extensions or renewals thereof.

ARTICLE II.    DEFINITIONS

As used herein, capitalized terms shall have the meanings given to them in the
Credit Agreement, except as otherwise defined herein, or as the context
otherwise requires. Section 1.1 of the Credit Agreement is hereby amended to
modify the following defined term:

“Revolving Termination Date” means June 18, 2008, unless extended pursuant to
the provisions of Section 2.1(b).

ARTICLE III.    MODIFICATIONS

 

  3.1 Revolving Commitments

Section 2.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------

  2.1 Revolving Commitments

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the L/C Obligations and Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment. During the Revolving Commitment
Period, Borrower may use the Revolving Commitments by borrowing, repaying or
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

(b) Borrower may elect to extend the Revolving Termination Date from June 18,
2008, to October 3, 2008, subject to the satisfaction of the following
conditions:

(i) Borrower shall have provided Administrative Agent with a written notice of
its election to extend the Revolving Termination Date no later than June 1,
2008;

(ii) No Default or Event of Default shall have occurred and be continuing on the
date Borrower makes its written election to extend the Revolving Termination
Date or on June 18, 2008;

(iii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on the date Borrower makes its written election to extend the Revolving
Termination Date and on June 18, 2008 (other than those representations and
warranties that relate to a specific prior date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific prior date); and

(iv) Borrower shall have paid to Administrative Agent an advisory fee in
accordance with the Fee Letter.

 

  3.2 Optional Increase in Revolving Commitment Amount

Section 2.8 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  2.8 Optional Increase in Revolving Commitment Amount

(a) Subject to the conditions set forth in Section 2.8(b), at any time on or
after June 3, 2008 and prior to the Revolving Termination Date, Borrower may, up
to two times, increase the Total Revolving Commitments in an amount of not less
than $50,000,000, by an aggregate amount not to exceed $150,000,000, by
increasing the Revolving Commitment of U.S. Bank National Association.



--------------------------------------------------------------------------------

(b) Any increase in the Total Revolving Commitments pursuant to Section 2.8(a)
shall be subject to Borrower satisfying the following conditions:

(i) Borrower shall have provided written notice to the Administrative Agent;

(ii) Borrower shall have executed and delivered to Administrative Agent a
promissory note in the form approved by Administrative Agent (such approval not
to be unreasonably withheld);

(iii) A Responsible Officer of Borrower shall have executed and delivered to
Administrative Agent a compliance certificate certifying pro forma compliance
with the Total Leverage Ratio as of the last day of the fiscal quarter of
Borrower preceding by at least 45 days, the date on which Borrower’s notice of
the increase in the Total Revolving Commitments is delivered to the
Administrative Agent for the four consecutive fiscal quarters of Borrower then
ended, based upon the assumption that the amount of the Revolving Extensions of
Credit as of the last day of such fiscal quarter shall be an amount equal to the
outstanding Revolving Extensions of Credit as of such date of determination plus
the amount of the requested increase;

(iv) No Default or Event of Default shall have occurred and be continuing on the
date Borrower provides the letter requesting an increase or on the effective
date of such increase;

(v) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on the date Borrower provides the letter requesting an increase and on
the effective date of such increase (other than those representations and
warranties that relate to a specific prior date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific prior date); and

(vi) Borrower shall have paid to Administrative Agent such fees that are
required to be paid by Borrower pursuant to the Fee Letter, on or before the
effective date of any such increase.

(c) Any increase in the Total Revolving Commitments pursuant to Section 2.8(a)
shall be effective on the Business Days immediately following the date on which
Borrower satisfies the conditions set forth in Section 2.8(b). Administrative
Agent shall promptly notify Borrower and Lenders of any increase in the Total
Revolving Commitments pursuant to this Section 2.8 and of the Revolving
Percentage of each Lender in the Total Revolving Commitments after giving effect
thereto.

ARTICLE IV.    CONDITIONS PRECEDENT

The modifications set forth in this Amendment shall not be effective unless and
until the following conditions have been fulfilled to Administrative Agent’s
satisfaction:

(a) Administrative Agent shall have received this Amendment, duly executed and
delivered by the parties hereto.



--------------------------------------------------------------------------------

(b) Administrative Agent shall have received the Guarantor Acknowledgment and
Consent attached to this Amendment, duly executed and delivered by each of the
Guarantors.

(d) Administrative Agent shall have received an amendment to the Fee Letter in a
form designated by Administrating Agent, duly executed and delivered by
Borrower, as well as all fees that are required to be paid by Borrower pursuant
to the Fee Letter on or before the effective date of this Amendment.

(e) There shall not exist any Default or Event of Default under the Credit
Agreement or any other Loan Document.

(f) All representations and warranties of Borrower contained in the Credit
Agreement and Loan Documents or otherwise made in writing in connection
therewith or herewith shall be true and correct and in all material respects
have the same effect as though such representations and warranties had been made
on and as of the date of this Amendment (other than those representations and
warranties that relate to a specific prior date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific prior date).

(g) Administrative Agent shall have received all other fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the effective date
of this Amendment.

ARTICLE V.    GENERAL PROVISIONS

 

  5.1 Representations and Warranties

Borrower hereby represents and warrants to Administrative Agent and Lenders that
as of the date of this Amendment, there exists no Default or Event of Default.
All representations and warranties of Borrower contained in the Credit Agreement
and the Loan Documents, or otherwise made in writing in connection therewith,
are true and correct in all material respects as of the date of this Amendment
(other than those representations and warranties that relate to a specific prior
date, in which case such representations and warranties shall be true and
correct in all material respects as of such specific prior date). Borrower
acknowledges and agrees that all of Borrower’s Indebtedness to Lenders is
payable without offset, defense, or counterclaim.

 

  5.2 Guaranty

The parties hereto agree that all guaranties guaranteeing repayment of the
Loans, as amended by this Amendment, remain in full force and effect and are
enforceable without defense, offset, or counterclaim.



--------------------------------------------------------------------------------

  5.3 Payment of Expenses

Borrower shall pay within 10 days after written demand therefor all costs and
expenses of Administrative Agent incurred in connection with the preparation,
negotiation, execution, and delivery of this Amendment, including, without
limitation, reasonable attorneys’ fees incurred by Administrative Agent.

 

  5.4 Survival of Credit Agreement

The terms and conditions of the Credit Agreement and each of the other Loan
Documents shall survive until all of Borrower’s obligations under the Credit
Agreement are satisfied in full.

 

  5.5 Counterparts

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original agreement, but all of which together shall constitute one
and the same agreement.

 

  5.6 Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

GETTY IMAGES, INC. By   /s/ THOMAS OBERDORF  

Name: Thomas Oberdorf

Title: Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender,
Issuing Lender and as a Lender By   /s/ RYAN STIPE  

Name: Ryan M. Stipe

Title: Senior Vice President



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND CONSENT

Each of the undersigned Guarantors hereby (i) acknowledges that such Guarantor
has read the foregoing First Amendment to Credit Agreement, (ii) consents to the
terms of this Amendment, (iii) reaffirms such Guarantor’s obligations under the
Guarantee Agreement dated as of March 19, 2007 (the “Guarantee”) and
(iv) acknowledges that Guarantor’s obligations pursuant to the Guarantee remain
in full force and effect, are enforceable without defense, offset or
counterclaim.

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

GETTY IMAGES (SEATTLE), INC.

GETTY IMAGES (MANAGEMENT COMPANY) LLC

PHOTONICA US INC.

GETTY IMAGES (US), INC.

VCG HOLDINGS LLC

MEDIOIMAGES, INC.

GETTY IMAGES (PHOTOGRAPHERS), INC. GETTY IMAGES IRELAND, INC.

GETTY IMAGES NEWS SERVICES (PRC) INC. GETTY IMAGES (PRC REPRESENTATIVE OFFICE)
INC.

By:   /s/ JOHN LAPHAM

Name: John J. Lapham

Title: Secretary of each